DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 May 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claims 1, 8-9 and 16. Claims 2 and 10-11 are cancelled. Claims 17-18 are new additions. Claims 1, 3-9 and 12-18 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0104990 A1 – of record), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396).
Regarding claim 1, Kobayashi teaches a pneumatic tire, see Title, comprising: with guidance provided by the figures, see MPEP 2125: 
A contour of an outer surface of each side portion that includes: a first segment that is a straight line or a circular arc, and a second segment that is a straight line or a circular arc and that is continuous with the first segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, and the bending point is covered by a tread surface of the tire in a radial direction of the tire, see partial reproduction of FIG. 1 below.
[AltContent: arrow][AltContent: textbox (Tread surface)][AltContent: arrow][AltContent: textbox (Bending points)][AltContent: textbox (Second segment)][AltContent: arrow][AltContent: textbox (First segment)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kobayashi does not explicitly disclose an angle between the first segment and the second segment that opens toward an inside of the tire is an obtuse angle that is not greater than 165°.
Ikeda discloses a tire and mold for manufacturing thereof, to include an improvement in a lower sidewall portion being capable of preventing the occurrence of bareness of rubber on the tire outer face, see [0001]. The mold is configured to form a contour on the tire whereby an upper sidewall profile 2A1 intersects a lower sidewall profile 2A2 at the point (b) with an obtuse angle, see [0032] and Fig. 3. It being noted that the regions forming the obtuse angle are substantially straight, see Fig. 3. 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125. In this case, the obtuse angle between the segments of Ikeda are close enough that one would readily envision the use of such a high obtuse angle.
[AltContent: arc]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second segments of Kobayashi be formed in the claimed manner as taught by Ikeda to provide the tire with a means for improving a lower sidewall portion and capable of preventing the occurrence of bareness of rubber as suggested by Ikeda.
Regarding claims 3-7, with guidance provided by the figures, see MPEP 2125: modified Kobayashi discloses the outer contour segments are substantially linear which meets the claimed first/second segments are straight lines; and the use of two bending points which meets the claimed 2 – 15 and not greater than 4 bending points; a distance in the radial direction between the bending points that are adjacent to each other is not greater than 0.2 times a cross-sectional height of the tire; the bending points are projections; and wherein the bending point located at an outermost side is located outward of a maximum width position of the tire in the radial direction, see Ikeda Fig. 1 at 5a.
Claims 8-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0104990 A1 – of record), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396) as applied to claims 1, 8 above, and further in view of Suzuki (US 2008/0271830 A1 – of record).
Regarding claims 8-9, 12, modified Kobayashi does not explicitly disclose the claimed configuration.
Suzuki discloses a motorcycle pneumatic tire, see Title and [0015], comprising: with guidance provided by the figures, see MPEP 2125: 
Suzuki discloses a carcass 26 and a pair of beads 24, wherein the carcass includes a carcass ply extending on and between both beads, the carcass ply is turned up around each bead from an inner side toward an outer side to form a main portion and a turned-up portion in the carcass ply, and at least one of the bending points is located near an end of the turned-up portion in the radial direction; and at least one of the bending points is located near a base of the tread and inward of the base in the radial direction, and the tire is a tire for a two-wheeled vehicle. Additionally, as the claims do not clearly define what range of specific numeric activity is covered by the term "adjacent"; under the broadest reasonable interpretation afforded the examiner the carcass turn-up portions and base of the tread have bending points disposed adjacent the structures; as there are no other structures therebetween. Furthermore, with guidance provided by the figures: the contour includes more than 2 bending points, and a distance in the radial direction between the bending points is not greater than 0.2 times a cross-sectional height of the tire for all of adjacent pairs of bending points.
Regarding claim 13, modified Kobayashi does not explicitly disclose a distance in the radial direction between the end of the turned-up portion and at least one bending point is not greater than 3 mm; the bending point includes a height and width that is not less than 0.5 mm and not greater than 1.0 mm.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form: a distance in the radial direction between the end of the turned-up portion and at least one bending point be not greater than 3 mm since: as best depicted in Suzuki - FIG. 1, at least one bending point is axially aligned with the carcass turn-up end. Therefore, such a configuration would have a distance in the radial direction between the end of the turned-up portion and the bending point be sufficiently near zero which meets the claimed distance being not greater than 3 mm.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0104990 A1 – of record), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396), as applied to claim 6 above, and further in view of Mukai (US 2010/0300594 A1 – of record).
Regarding claims 14-15, modified Kobayashi does not explicitly disclose the bending point includes a height and width that is not less than 0.5 mm and not greater than 1.0 mm.
Mukai discloses a pneumatic tire suitable for a structure provided on the outer surface of a sidewall portion which can facilitate elimination of air existing between a tire vulcanizing mold and the green tire to prevent the occurrence of bareness of rubber, namely, void on the outer surface of the vulcanized tire, see [0001]. The tire is configured to have vent line 9A – (construed as a bending point), wherein the width 9w and height 9v thereof is between 0.2 – 2.0 mm and 0.3 – 2.0 mm respectively. Mukai further discloses such a configuration optimizes the discharging of trapped air, see [0073].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bending points of modified Kobayashi in the claimed manner as taught by Mukai to provide the aforementioned benefits.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2008/0271830 A1 – of record), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396).
Regarding claim 16, Suzuki teaches a motorcycle pneumatic tire, see Title and [0015], comprising: with guidance provided by the figures, see MPEP 2125: 
A contour of an outer surface of each side portion that includes: a first segment that is a straight line or a circular arc, and a second segment that is a straight line or a circular arc and that is continuous with the first segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, the contour includes more than 2 bending points, and a distance in a radial direction of the tire between the bending points is not greater than 0.2 times a cross-sectional height of the tire for all of adjacent pairs of bending points, see partial reproduction of FIG. 1 below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Suzuki does not explicitly disclose the use of an angle between the segments.
Ikeda discloses a tire and mold for manufacturing thereof, to include an improvement in a lower sidewall portion being capable of preventing the occurrence of bareness of rubber on the tire outer face, see [0001]. The mold is configured to form a contour on the tire whereby an upper sidewall profile 2A1 intersects a lower sidewall profile 2A2 at the point (b) with an obtuse angle, see [0032] and Fig. 3. It being noted that the regions forming the obtuse angle are substantially straight, see Fig. 3. 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125. In this case, the obtuse angle between the segments of Ikeda are close enough that one would readily envision the use of such a high obtuse angle.
[AltContent: arc]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second segments of Kobayashi be formed in the claimed manner as taught by Ikeda to provide the tire with a means for improving a lower sidewall portion and capable of preventing the occurrence of bareness of rubber as suggested by Ikeda.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0104990 A1 – of record), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396), in view of Hiraki (US 2017/0106614 A1), in view of Kitamura et al. (JP 2007-83604 A).
Regarding claim 17, Kobayashi teaches a pneumatic tire, see Title, comprising: with guidance provided by the figures, see MPEP 2125: 
A contour of an outer surface of each side portion that includes: a first segment that is a straight line, and a second segment that is a straight line and that is continuous with the first segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, and the bending point is covered by a tread surface of the tire in a radial direction of the tire, see partial reproduction of FIG. 1 below.

    PNG
    media_image4.png
    340
    648
    media_image4.png
    Greyscale


Kobayashi does not explicitly disclose an angle between the first segment and the second segment that opens toward an inside of the tire is an obtuse angle that is not greater than 175°.
Ikeda discloses a tire and mold for manufacturing thereof, to include an improvement in a lower sidewall portion being capable of preventing the occurrence of bareness of rubber on the tire outer face, see [0001]. The mold is configured to form a contour on the tire whereby an upper sidewall profile 2A1 intersects a lower sidewall profile 2A2 at the point (b) with an obtuse angle, see [0032] and Fig. 3. It being noted that the regions forming the obtuse angle are substantially straight, see Fig. 3. 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125. In this case, the obtuse angle between the segments of Ikeda are close enough that one would readily envision the use of such a high obtuse angle.
[AltContent: arc]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Hiraki discloses in its method of forming the tire that the mold is configured to have air vent holes 115 disposed around the contour of the tire to include the regions of the tread, buttress and sidewall/bead portions. The air vents are considered as regions corresponding to bending points with protrusions, since the air vents function to remove air during the curing process, whereby spews are created on the surface of the tire, see [0014], [0080]-[0081]. Thus, Hiraki discloses the contour includes a projection at the bending point, and the projection is disposed on an outer side of the first straight segment and on an outer side of the second straight segment.
Kitamura discloses a mold suitable for forming a tire; whereby the mold has air vent regions which creates a contour on the tire.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The air vent region is configured to have: a contour of an outer surface of each side portion that includes: a flat inclined surface 6a – (construed as a first segment that is a straight line), and a flat inclined surface 6b – (construed as a second segment that is a straight line and that is continuous with the first segment). And the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, see depiction above. Furthermore, Kitamura discloses the inclination α1 of the inclined surfaces 6a, 6b are set at 4° or less. Therefore, taking each side as 4° gives an interior obtuse angle 172° which meets the claimed less than 175°.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second segments of Kobayashi be formed in the claimed manner as taught by Ikeda, Hiraki and Kitamura to provide the tire with the aforementioned benefits.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0104990 A1 – of record), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396), in view of Kitamura et al. (JP 2007-83604 A).
Regarding claim 18, Kobayashi teaches a pneumatic tire, see Title, comprising: with guidance provided by the figures, see MPEP 2125: 
A contour of an outer surface of each side portion that includes: a first segment that is a straight line, and a second segment that is a straight line and that is continuous with the first segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, and the bending point is covered by a tread surface of the tire in a radial direction of the tire, see partial reproduction of FIG. 1 below.

    PNG
    media_image4.png
    340
    648
    media_image4.png
    Greyscale

Kobayashi does not explicitly disclose the segments are circular arcs; and an angle between the first segment and the second segment that opens toward an inside of the tire is an obtuse angle that is not greater than 165°.
Ikeda discloses a tire and mold for manufacturing thereof, to include an improvement in a lower sidewall portion being capable of preventing the occurrence of bareness of rubber on the tire outer face, see [0001]. The mold is configured to form a contour on the tire whereby an upper sidewall profile 2A1 intersects a lower sidewall profile 2A2 at the point (b) with an obtuse angle, see [0032] and Fig. 3. It being noted that the regions forming the obtuse angle are substantially straight, see Fig. 3. 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125. In this case, the obtuse angle between the segments of Ikeda are close enough that one would readily envision the use of such a high obtuse angle.
[AltContent: arc]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kitamura discloses a mold suitable for forming a tire; whereby the mold has air vent regions which creates a contour on the tire.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The air vent region is configured to have: a contour of an outer surface of each side portion that includes: a flat inclined surface 6a – (construed as a first segment that is a straight line), and a flat inclined surface 6b – (construed as a second segment that is a straight line and that is continuous with the first segment). And the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, see depiction above. Furthermore, Kitamura discloses the inclination α1 of the inclined surfaces 6a, 6b are set at 4° or less. Therefore, taking each side as 4° gives an interior obtuse angle 172° which meets the claimed less than 175°.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second segments of Kobayashi be formed in the claimed manner as taught by Ikeda, Hiraki and Kitamura to provide the tire with the aforementioned benefits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749